Justice EAKIN,
concurring.
I join the majority. I write separately merely to reiterate that stating that capital cases are “subjected to the closest scrutiny,” Majority Op., at 168, should not be construed as affording a more complete level of scrutiny to capital cases. As I have previously expressed, relaxing requirements of proof for capital defendants or affording these cases greater scrutiny than is given others does not afford those others the equal protection of the laws. See Commonwealth v. Brooks, 576 Pa. 332, 839 A.2d 245, 255 (2003) (Eakin, J, concurring) (“[T]he constitution does not afford some lesser right to effective counsel on those charged with noncapital crimes. The right to counsel inures to the capital defendant, the felon, and the misdemean-ant alike.”). Defendants not convicted of capital murder do not get scrutiny that is less close, nor do they deserve “less exacting review” than capital defendants.